Case 0:21-mj-06299-JMS Document 1 Entered on FLSD Docket 05/07/2021 Page 1 of 8
                          <


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                            CASE NO.     21-M J-6299-STRAUSS


      UMTED STATES OF AMERICA
                                                                           FILED BY                      D.C .

      JESUS FELIPE LINARES ANDRADE,
                                                                                     MAt -6 2221
                    Defendant,                   /                                    ANGELA E.NOBLE
                                                                                     CLERK U S,DIST CI
                                                                                    s.o.ol
                                                                                         rFi
                                                                                           -k.-Fm i
                                                                                                  xUD.
                                      CRIM INAL CO VER SH EET

      1. Did thism atteroriginate from am atterpending in theCentralRegion ofthe United States
         Attorney'sOffice priorto August9, 2013(Mag,JudgeAli   ciaValle)?     No
      2.Did thism atteroriginate from a m atterpending in the Northern Region ofthe United States
         Attorney's Office priorto Atlgtlst8, 20l4 (M ag.Judge ShaniekMaynard)?No

      3.Did thism atteroriginatefrom a m atterpending in the CentralRegion oftheUnited States
         Attorney'sOffice priorto October3, 20l9(M ag.JudgeJared Strauss)? No

                                                      Respectfullysubm itted,
                                                      JUAN ANTONIO GONZALEZ
                                                      ACTING UNITED STATES ATTORNEY

                                                            <        .
                                                                #'   '
                                                                     )
                                               BY'                   z     ' '-'   1.-   '
                                                                                         +<..'
                                                     AU SA M ichaelN ,Berger
                                                     AssistantUnited StatesAttorney
                                                     CourtID N o.      A550 1557
                                                     99 N .E.4th Street
                                                     M iam i,Florida 33l32
                                                     Tel:305-96l-9445
                                                     l7ax:305-530-6168
                                                     Elnail:Michael.Bel'gel'z@tlsdoj.gov
 Case 0:21-mj-06299-JMS Document 1 Entered on FLSD Docket 05/07/2021 Page 2 of 8
                                      <
AO 91(Rev 08'
            09) Cnmr
                   malCol
                        tt
                         plalnt
                                                                                                                                           C.
                                  U NITED STATES D ISTRICT C OURT
                                                                  forthe                                               MAï -6 2021
                                                       Southern DistrictofFlorida                                       ANGELAE.NOMLE
                                                                                                                       cuEqK u s,nl
                                                                                                                                  s'te'
                                                                                                                                      c
                                                                                                                    s,n.oFFtk..rT.i-Abn.
               Ullited StatesofAnlerica

                                                                           C'aseNo. 21-MJ-6299-STRAUSS
        JESUS FELIPE LINARES ANDM DE,




        C'RISIINAL CO SIPLAINT BY TELEPHO NE OR OTHER RELIABLE ELECTRONIC M EANS

         1-thecomplainantin thiscase.state thatthe following ism teto thebestofl'
                                                                                ny k.1lowledge and belief.
                                                                                                .


Ol1orabotltthedatets)of January2021-April30,2021 in thecounty of Broward & Miami-Dade
                                                          -                                                                      i11the
   southern-- Districtof       Florida       .thedefendantts)violated:
           Code5k?c#t??/                                               O.#i
                                                                          ,
                                                                          v?.
                                                                            s.
                                                                             cDescriptioll
18 U.S.C.j 371                                Conspiracy to Commitan Offense Againstthe United States
18U.S.C.j 641                                 TheftofGovernmentMoney & Propedy
18 U.S.C.j 1028A                              Aggravated ldentityTheft




        Thiscriluillalconlplaintisbasedon tllesefacts:
SEE ATTACHED AFFIDAVIT.




        23((7t'lltilltle(1()11tlltlattac11e(1slleet.
        .




                                                                                    TIGTA SnecialAqentTrentDver
                                                                                          Prlnted nfzraeaît
                                                                                                          d title

Atlested lo by tlle.
                   Ala
                     llllicallti11accordancewith therequirelllelltsofFed.R.crill.
                                                                                l.4.1 y FaceTim e

Date: Xlay 6.2021
                                                                                            Judge'.
                                                                                                  vsl
                                                                                                    kltanlre
C'ity and state:               FortLauderdale,Flori
                                                  da                          Hon.Jared M . Strauss,U.S.Magi
                                                                                                           strate Judge
                                                                                          J:'?-
                                                                                              d,1tzîj,
                                                                                                     )fz??l.?f,/1///7tli?
Case 0:21-mj-06299-JMS Document 1 Entered on FLSD Docket 05/07/2021 Page 3 of 8
                          <


                                   AFFIDAVIT IN SU PPO RT O F
                                    CRIM IN AL C O M PLA INT

          1,TrentR.D yer,being firstduly sworn,hereby depose and state as follow s:

                                  Introduction & A tentBackeround

                 am a Spccial Agent (i$SA'') with the Treasury Inspector General for Tax
   Administration(iûTIGTA''),andhaveheldthatpositionsince2016.Ihavebeenemployed asa
   law enforcem entofficersince 2006,firstw ith the U .S.Arm y M ilitary Police Corps, and laterasa

   SpccialAgentw ith the U.S.A rm y Crim inalInvestigation Division. D uring m y service asa law

   enforcem ent offictr,I have participattd in crim inal investigations involving com plex Gnancial

   fraud and m oney Iaundering.

          2. Thisam davitism ade in supportofacrim inalcom plaintcharging JesusFelipe Linares

   Andrade (islwinaresAndrade'') with violationsofTitle 18,United States Code,Section
   (ConspiracytoCommitanOffenseagainsttheUnitedStates),641(TheftofGovernmentMoney
   orProperty)and l028A (AggravatedIdentityTheft).
               This am davit is based on m y personal investigation and investigation by others,

   including federaland locallaw enforcem entom cialsw hom Iknow to be reliable and trustworthy.

   The facts contained herein have been obtained by interviewing w itnesses and exam ining

   documents obtained in the course of the investigation as well as through other m eans. This

   affidavitdoes notinclude every factknow n to m e aboutthis investigation,butratheronly those

   facts sufficientto establish probablecause.

                                          Probable Causq

               Sinceearly2021,theFederalBureau ofInvestigation (û$FBI'')andTIGTA havebeen
   investigating LinaresAndrade,and otherindividuals,forthetheftofU .S.Treasury stim uluschecks
Case 0:21-mj-06299-JMS Document 1 Entered on FLSD Docket 05/07/2021 Page 4 of 8
                           <,


   intended forU.S.taxpayers and the illicitcashing ofthose checksand laundering ofthe proceeds

   in South Florida. From January 202 l untilA pril 2021, Linares and others have stolen over

   $800,000in U.S.Treasurystimuluschecksand cashedthosechecksusingfraudulentidentification
   docum ents.TIGTA has taken a sam ple ofthese checks and conflrm ed thatthey are realchecks

   intcnded forpaym entto U .S.taxpayers.

              ConfidentialSource 1 (i(CSl'')and ConfidentialSource2 (k1CS2'')are cooperators
   with the FBI.Unlessothetw ise indicated,allm eetingsdiscussed herein have been audio rtcorded.

              ln early January 2021,CS2 had m eetingsw ith Co-conspirator 1,Co-conspirator 2,

   Co-conspirator 3 and Co-conspirator4 in South Florida regarding the cashing ofstolen checks

   by CS2.

          7. On oraboutJanuary 22,2021,CS2 m etw ith Co-conspirator4 in the parking area of

   Aventura M all in Aventura. Co-conspirator 4 provided the CH S w ith approxim ately 30 U.S.

   Treasury checkstotaling approximately $36,000. Each ofthese checkstotaled approxim ately
   $1,200 and wasaddressed to differentU.S.taxpayerswith addresses in M exico. CS2 and Co-

   Conspirator4 agreed thatCS2 would return cash m inusa fee ofapproxim ately 30% .

          8. On or aboutJanuary 27,2021,CS2 provided Co-conspirator 4 w ith approximately

   $25,200 in U.S.currency representingpurported proceedsfrom theU.S.Treasurychecks.l Based

   on surveillance,Co-conspirator4 returned to an apartmentbuilding in Aventura.

              On or about January 29,2021,CS1 & CS2 had discussions w ith Co-conspirator l

   about having the checks m ailed to a post office box located in Deerfield Beach, FL secretly

   controlledby theFBI(thet'PO Box'').

   l     Aspartofthe operation.theFBldid notactually cash these checks,butobtainedfundsfortheoperation
         thatitprovided to mem bersoftheconspiracythatitrepresented asproceedsofthecashing ofthechecks.
Case 0:21-mj-06299-JMS Document 1 Entered on FLSD Docket 05/07/2021 Page 5 of 8
                          <                                         œ'


          l0. On oraboutFebruary 9,2021,the PO Box rectived approxim ately l9 U .S.Treasury

   checkstotaling approximately $33,839.
          1l. On or about February l3,2021,Co-conspirator 1 provided CSl w ith identification

   documentsforindividuals foruse in converting the stolen U .S.Treasury checks.

          12. On oraboutFebruary 19,2021,CS2 provided Co-conspirator4 w ith approxim ately

   $18,600 in U.S.currency representing purported proceedsfrom theU.S.Treasury checks. Based
   on surveillance,Co-conspirator4 returned to the sam e apartm ent building in Avtntura. On that

   sam e date, Co-conspirator l directed CS1 to send an electronic transfer of funds through an

   application called Zelle to Linares.A Zelletransaction sentfrom an FBlcontrolled bank account

   sentapproximately $1,000 in fundsto Linaresatthisaccount.

          13. On or about M arch 3,2021,the PO Box received approxim ately 73 U .S.Treasury

   checksissuedinvariousindividuals'namestotalingapproximately$90,000 inapackagesentfrom
   M exico and concealed in a book.

          l4. On or aboutM arch l2,2021,CSl & CS2 m etCo-conspirator 3 atAventura M all,

   Aventura,FL and provided Co-conspirator 3 with approximately $63,000 in U.S.currency
   representing purported proceeds from the U .S.Treasury checks. Based on surveillance, Co-

   Conspirator3 returned to the sam e apartm entbuilding in Aventura.

              On or about M arch 22, 2021, Co-conspirator l provided C Sl w ith the tracking

   num berfora D HL package understood to contain U .S.Treasury checksaddressed fordelivery to

   the PO Box.

              O n or about M arch 31, 2021, Co-conspirator 1 provided CSl with the tracking

   number for a DHL package and a U PS package understood to contain U.S.Treasury checks,

   addressed fordelivery to the PO Box.
Case 0:21-mj-06299-JMS Document 1 Entered on FLSD Docket 05/07/2021 Page 6 of 8
                           <


          l7. On or aboutA pril2,2021,law enforcem entidentitsed two DH L packages atthe PO

   Box andfoundapproximately 55U.S.Treasurychecksworthapproximately $49,252 insidethese
   packages.

          18. On oraboutA pril4,2021,CS2 had conversationsw ith Co-conspirator 1 w here Co-

   Conspirator l expressed concern that the U PS package would not be delivered because law

   enforcement had identified the package. Unknow n to the conspirators, Custom s and Border

   Protection (i$CBP'')had identified the UPS package assuspiciousand seized itasevidencc.
   Coordination betw een the FBIand CBP resulted the UPS package being returned fordelivery to

   the PO Box.

          l9. On or about April l2,2021,Linares had a m eeting with CS l and CS2 at M iam i

   InternationalM all. D uring thismeeting,CS1and CS2 explained to Linaresthatthey believed the

   package m ay have been seized by law enforcem ent. CSl and CS2 also discussed w ith Linaresthe

   stolen U.S.Trtasury checksand Linaresretrieving tht UPS package.Linaresoffertd hisassistance

   in retrieving the package and expressed interestin working m ore closely w ith CS land CS2 in the

   fraud schem e.

          20. On oraboutA prill3,2021,law enforcem entidentified a UPS package atthe PO Box

   and foundapproxim ately 416 U.S.Treasurychecksworth approximately $249,000.
               On oraboutApril14,2021,Linares contacted CS1 and CS2 to m ake arrangem entsto

   pick up the U PS package atthe PO Box.

          22. O n oraboutApril15,2021,FBIagents caused a sim ilarbox to the one recovered on

   April13 to be placed atthe PO Box forpickup.

          23. On thatsam e day,Linaresand an associate m etCS land CS2 in the vicinity ofthe PO

   Box. Linaresand hisassociate m etin thevehicle ofCS1 and CS2. CS2 provided the PO Box key
Case 0:21-mj-06299-JMS Document 1 Entered on FLSD Docket 05/07/2021 Page 7 of 8
                            <


   to Linares and hisassociate. Atthe PO Box,Linares'associate picked up the U PS package from

   the PO Box and placed the UPS package in the trunk ofthe vehicle ofCS1 and CS2.

          24. On that sam e day, Linares contacted CSl to discuss paym ent for assistance in

   recoveringtheUPS packages,Linaresrequested $2,000 andprovided aZelleaccountinthenam e

   ofJesusLinarcsforpayment.On oraboutApril16,2021,paym entof$2,000wasmadeviaZelle
   to theaccountofLinaresfrom an FBlcontrolled bank account.

          25. On oraboutAprill6,2021,CS1had furthtrconversationsw ith Linareswhere Linares

   stated thatadditionalU.S.Treasury checkstotaling severalhundred thousand dollarswould arrive

   in the com ing w eeks.

          26. On oraboutA pril22,2021,Linarescontacted CS1 and CS2 to coordinate the receipt

   ofapproximately $34,476 in laundered fundsand deliveran additional226 US Treasury Checks

   worthapproximately $135,000.
          27. O noraboutApril26,202l,Linarescontacted CSland infonmed him /herthatan em ail

   would be sent to an em ailbelieved to be controlled by CS2 w ith identification docum ents for

   individualsforuse in converting the stolen U.S.Treasury checks. Secretly this em ailaccountwas

   controlled and m aintained by the FBI. An em ail was received later that day from this FBI-

   controlled accountcontaining approxim ately l0 identification docum ents for use in cashing the

   US treasury checks provided on A pril22,2021.

          28. On or aboutApril30,2021,Linares had a m eeting with CSl and CS2 atthe M iam i

   lnternationalM allin a vehicle. D uring this m eeting,Linares placed an envelope in the vehicle

   containing over$150,000 in stolen U.S.Treasury checks and over30 identification documents.
   The identification docum ents consisted ofcopies ofdriver's licenses,including Florida driver's

   Iicenses. Som e of the names on the driver's licenses m atched the nam es on the checks, for
Case 0:21-mj-06299-JMS Document 1 Entered on FLSD Docket 05/07/2021 Page 8 of 8
                           c


    exam ple,the defendanthad a photocopy ofa driver's license in the nam e ofJ.H.m atching a U .S.

    Treasury check for$600forJ.H.
                                              Conclusion

           29. Based on m y training and expericnce,and the inform ation provided in thisam davit,l

    respectfully submitthatthereisprobablecauseto believethat:

                  From in oraround January 2021,through on oraboutApril30,2021,in the South-
                  ern D istrict of Florida and elsewhere,the defendant did know ingly and w illfully
                  com bine,conspire,confederate,and agree w ith otherpersons,b0th known and un-
                  known,to com m ittheftofgovernm entm oney,in violation ofTitle l8,United States
                  Code,Scction 64l,allin violation ofTitle 18,United StatesCode,Section 37l.

           @      O n oraboutApril l5,2021,in the Southern D istrictofFlorida and elsew here,the
                  defendant,JesusFelipeLinaresAndrade,did know ingly receive,concealand retain
                  w ith the intentto convertto his own use and gain,a thing ofvalue of the United
                  Statesand ofa departm entand agency thereof,the aggregate am ountofwhich ex-
                  ceeded $1,000,thatisU.S.DepartmentofTreasury stimuluschecks totaling ap-
                  proximately $249,000,knowing the checksto have been embezzled,stolen,pur-
                  loined,and converted,in violation ofTitle l8,U nited States Code,Section 64l.

                  O n oraboutA pril30,2021,in the Southern DistrictofFlorida,and elsewhere,the
                  defendant,during and in relation to a felony violation of Title l8,United States
                  Code,Section 641,thatis,theftofgovernm entm oney,did know ingly transfer,pos-
                  sess,and use,withoutlawfulauthority,the meansof identification ofanother per-
                  son,thatis,the nam e ofJ.H .,in violation ofTitle 18,U nited States Code,Sections
                   l028A(a)(1)and2.
    FURTH ER A FFIAN T SAYETH NA UG HT.
                                                       hh(-
                                                          h        yk
                                                               -
                                                       I   ,

                                                     TrentR.D er
                                                     TIGTA SpecialA gent

    Attested to by the applicantin accordance w ith the requirem ents
    ofFed.R. rim .P.4.1by FaceTime this 6th day ofM ay,2021


    H      RA BLE JA ED M .STRAU SS
    U TED STATESM AGISTRATEJUD/E
